DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 03/10/2021 does not place the Application in condition for allowance.
Claims 1-20 are currently pending.  In response to Office Action mailed on 12/07/2020, Applicant has amended claims 1-2, 5, 13-15, 16 and 18-19.   Claims 13-20 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
Due to Applicant’s amendment of claims 1-2 and 5, all rejections from the Office Action mailed on 12/07/2020 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (JP 2011-054831 A1) (refer to Online Machine Translation as provided).

a plurality of doped regions (p-type diffusion regions 3 and/or n-type diffusion regions 4) ([0037]); 
a dielectric layer (first insulating film 5) that is disposed on the plurality of doped regions (3 and/or 4) (see figures 2-3 and [0038]);
a plurality of metal contact fingers (p-type metal electrode 7 and/or n-type metal electrode 8) ([0038-0039]) disposed on the dielectric layer (5) and is electrically connected to the plurality of doped regions (3 and 4); through the contact holes (first opening 6) in the dielectric layer (5) ([0038] and figures 2-3);
a carrier (insulating film 9) disposed over the plurality of metal contact fingers (7 and 8) (see figures 2-3), wherein the plurality of metal contact fingers (first p-type metal electrode 7 and first n-type metal electrode 8) are disposed between the dielectric layer (5)) and the carrier (9) (see figures 2 and 3 for configuration – see annotated figure below which is portions of fingers 7/8 in between 5 and 9); 

    PNG
    media_image1.png
    471
    1096
    media_image1.png
    Greyscale

a first set of vias (opening 10) in the carrier (9) (fig. 1-3 & [0040]); and 
a first metal connection to an adjacent solar cell (one of second n-type metal electrode 11 and second p-type metal electrode 14, which is connected to wiring 19 to provide connection between adjacent solar cells via connection wiring 22) (figures 1-6 and [0045-0054]), the first metal connection being electrically connected to the solar cell (7 and/or 8 of solar cell) through the first set of vias (10) (figure 2).
Regarding claim 2, Mori further discloses that the plurality of doped regions comprise P-type (3) and N-type (4) doped regions (see figures 1-2) ([0034]).
Regarding claim 3, Mori further discloses that the carrier (9) is attached on a backside of the solar cell (see figure 1 or 2, and also [0034]).
Regarding claim 4, Mori further discloses that the carrier (9) covers an entire backside of the solar cell (see figure 1 or 2, and also [0034]).
Regarding claim 5, Mori further discloses a first set of metal pads (metal pads 7 or 8) of the solar cell, wherein the first metal connection is connected to the first set of metal pads (7 or 8) through the first set of vias (10).  Mori further discloses a second set of vias (13) in the carrier (9) (opening 13 through which p-type metal electrodes 14 are formed) (figure 3); and a second metal connection (the other of second n-type metal electrode 11 and second p-type metal electrode 14, which is connected to wiring 19 to provide connection between adjacent solar cells via connection wiring 22) (figures 1-6 and [0045-0054]) that electrically connects to a second set of metal pads (7 or 8) of the solar cell through the second set of vias (13) (see figure 3).
Regarding claim 6, Mori further discloses that a bonding agent disposed between the carrier (9) and the solar cell (note that conductive paste of the electrodes serves as the bonding agent) ([0076]).

Regarding claim 9, Mori further discloses that the first metal connection (11) comprises a narrow strip of metal (see figure 2) and “a narrow strip of material” is defined as tape (see google definition of “Tape” as provided).  Thus, Mori implicitly discloses that the first metal connection comprises a conductive tape.
Regarding claim 10 or 11, Mori further discloses that the first metal connection (11) comprises a conductive paste such as silver paste ([0065]).
Regarding claim 12, Mori further discloses that the first metal connection (11) comprises a conductive paste (silver paste) ([0065]) in the first set of vias (10).  Mori explicitly discloses that the first metal connection (11) comprises a narrow strip of metal (see figure 2 or 12) and “a narrow strip of material” is defined as tape (see google definition of “Tape” as provided).  Thus, Mori implicitly discloses that the first metal connection comprises a metal tape (vertical portion of 11) electrically connected to the first set of vias (10) (see figure 2 or 14).

Response to Arguments
Applicant's arguments with respect to claims 1-12 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Mori discloses an N-type electrode 11 and a P-type electrode 14 that go through a dielectric layer 9 (Mori, FIGS. 2 and 3). Mori FIG. 4 discloses contact fingers 17 and 18 that connect to electrodes 11 and 14, respectively (Mori, paragraph 45). Thus applicant argues that Mori does not teach or suggest a “carrier” on the contact fingers 17 and 18, let alone 
The examiner respectfully disagrees.  Examiner interpreted 7 and 8 as the metal contact fingers whereas layer 9 reads on instant claimed carrier and layer 5 reads on instant claimed dielectric layer. Thus, Mori explicitly discloses the amended claimed features as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2010/0051085 A1 to Weidman et al. discloses a back contact type solar cells, which is similar to instant claimed invention.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721